BRYAN SCHRODER
United States Attorney

KIMBERLY SAYERS-FAY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kim.sayers-fay@usdoj.gov

Attorneys for Plaintiff

                              IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF ALASKA

   UNITED STATES OF AMERICA,                                     ) No. 3:18-cr-00097-02-SLG
                                                                 )
                                   Plaintiff,                    )
                                                                 )
               vs.                                               )
                                                                 )
   LOIS LATRILLA PHILLIPS,                                       )
                                                                 )
                                   Defendant.                    )
                                                                 )


                                           UNITED STATES’
                                      SENTENCING MEMORANDUM

                      SUMMARY OF SENTENCING RECOMMENDATIONS

TERM OF IMPRISONMENT ....................................................................... 96 MONTHS
SUPERVISED RELEASE ................................................................................... 5 YEARS
FINE .......................................................................................................................... NONE
SPECIAL ASSESSMENT ...................................................................................... $100.00




            Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 1 of 9
I.     INTRODUCTION

       Lois Phillips, 46, got caught with a very significant amount of methamphetamine

that she intended to sell: 4.8 kilograms. PSR ¶ 19. She had an additional 120 grams of

methamphetamine in her house, and had conspired to sell a confidential informant (CI) 401

grams and 781 grams of methamphetamine just days before. These sales were in keeping

with a course of conduct that had been going on for about a month. Phillips was clearly

trafficking a very significant volume of methamphetamine.

       This gravity of Lois Phillips’ criminal conduct was immense. There can be no doubt

that she had chosen to build her life around trafficking methamphetamine, a drug that kills

some unfortunately addicts and devastates the lives of others. She was profiting from a

deadly trade, as the $24,492 in cash drug proceeds recovered from her home evidenced.

       The sentencing guidelines recommend a sentence of between 210 and 262 months

for Phillips’ crime, primarily because of the large quantities of methamphetamine involved.

The United States, however, has agreed to an 8-year sentence, with which the United States

Probation Office concurs, because of Phillips’ lack of criminal history to this point in her

adult life. She alone is responsible for her choices, which were awful and wrought havoc

on Alaska while she was drug trafficking. However, her life history shows that she can be

a productive member of society. For example, she has held down a job for ten years.

Unlike her husband, she has decent prospects of rehabilitation, some of which she

manifested by completing a 6-month intensive outpatient substance abuse program while

this case was pending.


U.S. v. Lois Phillips
3:18-CR-00097-02-SLG
                                     2
        Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 2 of 9
       Given the foregoing, the parties have concluded a Rule 11(c)(1)(C) plea agreement

that provides for a sentence of 8 years’ of imprisonment to be followed by a period of

supervised release to be determined by this Court. This punishment is significantly less

than the guidelines advise, but still more than Phillips would have faced if she had chosen

to avail herself of the safety valve provision, U.S.S.G. § 5C1.2.

       Despite the vast quantity of methamphetamine involved, the United States believes

this is a rare case in which a significantly below guidelines period of incarceration,

followed by a significant period of supervised release, may best serve society and the

competing considerations of 18 U.S.C. § 3553(a).

II.    SENTENCING GUIDELINES CALCULATION

       A.     Probation Appropriately Addressed Defendant’s Objection to
              Inclusion of Reference to Her Indirect Affiliation with the Hells Angels.

       Defendant objects to inclusion, in PSR ¶13, that Phillips’ husband is a member of

the Hells Angels Motorcycle Club.

       A PSR should include “any circumstances affecting the defendant’s behavior that

may be helpful in imposing sentence or correctional treatment.”            Fed. R. Crim. P.

32(d)(2)(A)(iii). The United States believes that information pertaining to Phillips’ indirect

affiliation with the Hells Angels is important and appropriate because it bears on

correctional treatment.

       It is true that Phillips herself is not a member of the Hells Angels, which is exclusive

to men. It is also true, however, that she enjoyed the benefits of life in the Hells Angels

family. People responding to the social media messages concerning the identity of the

U.S. v. Lois Phillips
3:18-CR-00097-02-SLG
                                     3
        Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 3 of 9
informant expressed support for both Charles Phillips and her. This information reflects

on Phillips’ character, just as her subsequent affiliation with Akeela outpatient group does

as well.

       Furthermore, it is important for the Bureau of Prisons to understand inmate’s

affiliations, whether they are de jure or de facto. Phillips may want to distance herself from

the Hells Angels now, but the fact is that her alignment with them and her husband is well-

known in the criminal community. It makes good sense for BOP to know as well. As

Probation pointed out, it is also important information for them to know during Phillips’

period of supervised release. No further modifications to PSR ¶ 13 are warranted.

       B.      Phillips Maintained Two Premises for Distributing Controlled
               Substances; The Two-Level Enhancement Is Appropriate.

       Defendant challenges application of the two-level enhancement under U.S.S.G.

§ 2D.1, which applies for maintaining a premises for the purpose of distributing a

controlled substance, “including storage of a controlled substance for the purpose of

distribution.” Id. Application Note. 17. This challenge lacks merit.

       The enhancement applies if defendant owned or rented a premises, or controlled

access to the premises, if distributing a controlled substance was “one of the defendant’s

primary or principal uses for the premises, rather than one of the defendant’s incidental or

collateral uses for the premises.” Id.

       This enhancement applies to Phillips because one of the primary or principal uses

for defendant’s rented home was to distribute drugs. The following facts support this

assertion by a preponderance of the evidence:

U.S. v. Lois Phillips
3:18-CR-00097-02-SLG
                                        4
           Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 4 of 9
             a. On August 6, 2019, police arrested an individual with 781 grams of

                methamphetamine in a duffel bag that the individual carried out of

                Phillips’ residence. The individual stated that he/she had bought that

                methamphetamine from Charles Phillips at the Phillips’ house. PSR ¶ 13.

             b. On August 7, 2019, Lois and Charles Phillips sold a CI 401 grams of

                methamphetamine at their house. This sale at the house was monitored

                and recorded. PSR ¶¶14-18. Defendant has admitted these facts.

             c. On August 10, 2019, a search of the house resulted in the discovery of

                120 grams of methamphetamine, $24,942 in US currency, and other tools

                of the drug trafficking trade, including digital scales and a large number

                of very distinct baggies from the Disney movie “Frozen,” which were

                identical to baggies in which the methamphetamine was found. PSR ¶

                21. Defendant does not dispute these facts.

             d. During the inception of the investigation, the CI told investigators that

                he/she had purchased methamphetamine from the Phillips nearly daily at

                their house for about a month. The CI specifically described that Lois

                Phillips would leave the house and return with the methamphetamine.

      The enhancement applies to the Phillips’ CONEX unit as well. The evidence is that

Lois Phillips rented the CONEX unit and maintained the key to it at the aforementioned

house. PSR ¶¶ 21, 24. The CONEX contained 4.84 kilograms of methamphetamine. PSR

¶ 25. Lois Phillips left the residence and visited the CONEX before returning, on August


U.S. v. Lois Phillips
3:18-CR-00097-02-SLG
                                     5
        Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 5 of 9
7, 2019, to sell the CI the methamphetamine that Charles Phillips dispatched her to go get.

PSR ¶ 18. There is thus no doubt that one of the primary purposes of that CONEX was to

store the treasure trove of methamphetamine which they sold, a pound or so at a time, from

the house, as the $24,942 in drug proceeds in the home made clear. PSR ¶ 21. In short,

the Phillips did not just maintain one premises for storing and distributing drugs: they

maintained two. The enhancement is well-warranted.

       Taking the foregoing into account, the USPO correctly calculated that Phillips

Adjusted Offense Level is 40. PSR ¶ 35.

       C.     Acceptance of Responsibility

       The United States supports credit for Acceptance of Responsibility under § 3E1.1

and moves for the further one-point decrease in recognition of the fact that Phillips’ timely

plea permitted the United States to avoid preparing for trial. With such credit, Phillips’

Total Offense Level becomes 37. PSR ¶ 38.

       D.     Guideline Range

       Given Phillips’ Total Offense Level of 37 and Criminal History Category of I, the

advisory guideline range is 210 to 262 months of imprisonment. PSR ¶ 100. At least four

years of supervised release is required by statute; up to a lifetime of supervised release may

be imposed.

III.   SECTION 3553(A) FACTORS

       A.     Nature, Circumstances & Seriousness of the Offense

       As noted above, Phillips sold large quantities of methamphetamine out of her home.


U.S. v. Lois Phillips
3:18-CR-00097-02-SLG
                                     6
        Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 6 of 9
Methamphetamine kills people. 1 The overdose epidemic disproportionately affects Alaska

Native people. 2 It is difficult to overstate the severity of Phillips’ crime: she was involved,

reportedly on a near daily basis, in facilitating wholesale methamphetamine transactions,

and she maintained a stash of over 4 kilograms of methamphetamine in a CONEX. There

is nothing mitigating about the nature, circumstances, or seriousness of the offense.

       B.     History and Characteristics of the Defendant

       By contrast, Phillips’ history and characteristics do suggest that deviation from the

guideline range may adequately protect society and afford just punishment. Phillips, 46,

has a long history of drug involvement, but does not have a long criminal record. Indeed,

she essentially has no criminal record.

       Unlike many drug traffickers, Phillips has had periods of her life in which she

productively contributed to society. She worked as a general manager for Alaska Cleaners

for about ten years, PSR ¶ 87, and appears to continue to enjoy their support, as Alaska

Cleaners also employed her while she was on pretrial release.

       Phillips has also made some strides toward addressing her drug dependency. She

reportedly completed Akeela’s 6-month intensive outpatient substance abuse program and

also earned accolades from peers and persons associated with a sober/transitional living

environment where she resided pre-trial.



1
  See Centers for Disease Control and Prevention, “Drug Overdose Deaths Involving
Cocaine and Psychostimulants with Abuse Potential, United States, 2003-2017,”
available at https://www.cdc.gov/mmwr/volumes/68/wr/mm6817a3.htm#T1_down
2
  See id., Table 4, noting that among demographic groups, American Indians and Alaska
Natives have a much higher death rate than other groups.
U.S. v. Lois Phillips
3:18-CR-00097-02-SLG
                                      7
         Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 7 of 9
       In the government’s view, there are reasons for optimism concerning Phillips’

potential for rehabilitation. Her prospects will likely be greater so long as her husband

remains incarcerated. The government’s recommendation of an 8-year sentence reflects

these facts.

       C.      The Need to Afford Adequate Deterrence

       In this case, the United States believes that the need for personal deterrence is likely

low. Phillips has never served time before. Eight years will likely influence her life. One

hopes it will influence her choices down the road.

IV.    CONCLUSION

       For the reasons stated above, the United States recommends a sentence of 8 years

of imprisonment for Phillips. The United States believes this sentence strikes a balance,

recognizing that Phillips has potential for rehabilitation following her very serious crime,

but that her sentence should not be as low as it might be for a similarly situated person who

chose to avail himself or herself of U.S.S.G. § 5C1.2’s “safety valve” provision and

undertake the related obligations, which also serve society.

       The United States also recommends imposition of a five-year period of supervised

release, along with the conditions recommended by probation. The Court may also want

to consider whether it is appropriate to impose a community service requirement in lieu of

a fine. Phillips’ crime wrought much havoc on society in Alaska; it seems appropriate to

require her to endeavor to make amends through a positive contribution following her

release from prison.


U.S. v. Lois Phillips
3:18-CR-00097-02-SLG
                                      8
         Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 8 of 9
      RESPECTFULLY SUBMITTED on October 16, 2019, in Anchorage, Alaska.

                                              BRYAN SCHRODER
                                              United States Attorney

                                              s/ Kimberly Sayers-Fay
                                              KIMBERLY SAYERS-FAY
                                              Assistant U.S. Attorney
                                              United States of America




CERTIFICATE OF SERVICE

I hereby certify that on October 16, 2019,
 a true and correct copy of the foregoing
was served electronically on the following:

Michelle Nesbett

s/ Kimberly Sayers-Fay
Office of the U.S. Attorney




U.S. v. Lois Phillips
3:18-CR-00097-02-SLG
                                     9
        Case 3:18-cr-00097-SLG Document 162 Filed 10/16/19 Page 9 of 9
